AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Brook M. Hurd, et al.                                  JUDGMENT IN A CIVIL CASE
                                                        FOR ATTORNEY FEES
                                Plaintiffs,
         v.                                            Case Number: 2:16-cv-02011-GMN-BNW
Clark County School District, et al.


                                 Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
that judgment is entered in favor of the Plaintiffs for Attorney Fees and Costs. Plaintiffs are entitled to an
award of $500,00 in attorney fees and $425,000 in costs.




         12/2/19
         ____________________                                  DEBRA K. KEMPI
         Date                                                 Clerk



                                                               /s/ A. Reyes
                                                              Deputy Clerk
